PER CURIAM:
Michelle Jones appeals the denial and termination of long-term disability benefits by Connecticut General Life Insurance Company (“CIGNA”). In granting CIG-NA’s motion for summary judgment, the district judge, adopting the magistrate judge’s report and recommendation, found that the denial of long-term disability benefits was not arbitrary and capricious. The district court concluded that CIGNA did not ignore any of the medical evidence presented by Jones in her original claim or *873in her subsequent appeals to CIGNA. Further, the district court found that the basis for CIGNA’s decision to deny long-term disability benefits was not arbitrary and capricious.
We have carefully reviewed the briefs and the record, and after de novo review, which included the benefit of oral argument, we find that the district court properly granted summary judgment to CIG-NA. We therefore affirm the judgment of the district court.
AFFIRMED.